                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ERIC SCOTT,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-1143-JD-MGG

 MATTHEW HASSELL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Eric Scott, a prisoner without a lawyer, filed a complaint. “A document filed pro

se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must

be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

       In the complaint, Scott alleges that, on November 7, 2019, at the Marshall County

Jail, Sheriff Matthew Hassell and Sergeant Beau Holcomb placed him in an

overcrowded cell, which causes him to be unable to navigate his cell safely and forces

him to sleep on the floor near the toilet and to eat on the floor or a toilet. Because Scott is
a pretrial detainee, the court must assess his claims under the Fourteenth Amendment

instead of the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d

849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits

holding pretrial detainees in conditions that amount to punishment.” Id. “A pretrial

condition can amount to punishment in two ways: first, if it is imposed for the purpose

of punishment, or second, if the condition is not reasonably related to a legitimate

goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of

the government action is punishment.” Id. A pretrial detainee can “prevail by providing

only objective evidence that the challenged governmental action is not rationally related

to a legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the favorable inferences

to which he is entitled at this stage of the proceedings, Scott states a plausible

Fourteenth Amendment claim against the defendants.

       For these reasons, the court:

       (1) GRANTS Eric Scott leave to proceed on a Fourteenth Amendment claim for

money damages against Sheriff Hassell and Sergeant Holcomb for subjecting him to

overcrowded conditions since November 7, 2019;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassell and Sergeant Holcomb at the Marshall County Jail with a

copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and




                                              2
       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassell and Sergeant

Holcomb to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which Eric Scott has been granted leave to

proceed in this screening order.

       SO ORDERED on January 13, 2020

                                                      /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
